BRYSON, Circuit Judge.

ORDER

The Secretary of Veterans Affairs moves without opposition to vacate the Court of Appeals for Veterans Claims’ judgments in Capps v. Nicholson, 04-2804, Leinhenz v. Nicholson, 05-2119, White v. Nicholson, 05-1566, Wagner v. Nicholson, 05-1668, Erhart v. Nicholson, 04-911, Lankford v. Nicholson, 04-0520, Boettge v. Nicholson, 04- 1901, Cook v. Nicholson, 04-2416, Boutilier v. Nicholson, 05-1229, Knight v. Nicholson, 05-1196, Jones v. Nicholson, 05- 1194, McRee v. Nicholson, 05-1021, Dahl v. Nicholson, 05-936, Hansing v. Nicholson, 05-887, Moffett v. Nicholson, OS-738, Garris v. Nicholson, 05-793, Bush v. Nicholson, 05-0803, Roberts v. Nicholson, 05-0866, Dorsey v. Nicholson, 05-883, Gilbreath v. Nicholson, 05-303, Lutz v. Nicholson, 05-254, Lovely v. Nicholson, OS-249, Teke v. Nicholson, 05-0007, Allen v. Nicholson, 05-596, McDole v. Nicholson, 05-250, Kaffenberger v. Nicholson, 05-1136, Thompson v. Nicholson, 05-1215, Boldry v. Nicholson, 05-0027, Rosario v. Nicholson, 05-881, Holt v. Nicholson, 05-1097, Ashmore v. Nicholson, 04-1409, Woodard v. Nicholson, 04-1457, Anderson v. Nicholson, 04-2286, Stewart v. Nicholson, 05-0004, Skidmore v. Nicholson, 04-2210, Walker v. Nicholson, 05-0685, Kankiewicz v. Nicholson, 05-0091, Akins v. Nicholson, 05-1798, Mikolon v. Nicholson, 05-1222, Peterson v. Nicholson, 04-2188, Wright v. Nicholson, 04-1744, Vaught v. Nicholson, 04-1593, Lovasz v. Nicholson, 04-0612, McDaniel v. Nicholson, 05-0761, Weiss v. Nicholson, 05-0521, Slinker v. Nicholson, 05-1223, Hill v. Nicholson, 05-1540, Schaefer v. Nicholson, 05-1661, Eldridge v. Nicholson, 05-1533, Macall v. Nicholson, 05-0231, Blameuser v. Nicholson, 05-0233, Maggard v. Nicholson, 05-0885, Riccio v. Nicholson, 05-1146, Jefferson v. Nicholson, 05-1263, Thogerson v. Nicholson, 05-1490, Mulroy v. Nicholson, 05-1747, Mierzwa v. Nicholson, 05-1751, and Trentlage v. Nicholson, 04 — 2100, and remand these cases for further proceedings consistent with this court’s decision in Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir .2006).
In all of the above-captioned cases, the Court of Appeals for Veterans Claims relied on its decision in Smith v. Nicholson, 19 Vet.App. 63 (2005), in concluding that the claimants were entitled to separate ratings for tinnitus in each ear. We reversed that decision, holding that the Court of Appeals for Veterans Claims should have deferred to the Secretary’s interpretation of the regulation at issue, an interpretation that only one rating may be allowed for tinnitus in both ears. Smith, 451 F.3d 1344. Under these circumstances, the requested relief is appropriate.
Accordingly,
IT IS ORDERED THAT:
(1) The motions to vacate and remand are granted.
(2) All parties shall bear their own costs.